Appeal from a decision of the Workmen’s Compensation Board, filed August 7, 1975, which disallowed a claim for compensation under the Workmen’s Compensation Law. The essence of this claim for compensation benefits is that claimant’s excessive workload induced severe pressure and emotional strain leading to the accidental injury of October 9, 1973 when claimant collapsed in his office. However, there is testimony in the record from a physician who treated claimant upon his hospitalization that he had fever and other symptoms of organic origin, and therefore his accident could not be attributed to the pressures of claimant’s employment. Substantial evidence therefore supports the board’s decision that claimant’s injury was not causally related to stress and strain of the job. Decision affirmed, without costs. Koreman, P. J., Greenblott, Mahoney, Main and Herlihy, JJ., concur.